DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-16, 18-20, 22, and 24 are currently pending.  Claims 5, 17, 21, 23, and 25-38 are canceled.   This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statement filed 9/23/2019 has been reviewed.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 6-16, 18-20 and 22, with traverse in the reply filed on November 2, 2021 is acknowledged.    

Applicants’ election of species is incomplete since they did not elect a species of photoprotective agents as requested.  In a December 2, 2021 telephone conference with Tayan Patel an inorganic photoprotective agent was elected, specifically the single species of titanium dioxide.     
Claims 11-12 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-4, 6-10, 13-16, 18-20 and 22 are examined on their merits in light of the elected species.



Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 14, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 14 is rejected as being indefinite in the recitation of “the photo-protective agent” in line 2 in referring to the ”at least one photo-protective agent” recited in claim 1.  It is unclear whether claim 14 is referring to one or all of the at least one photo-protective agent in claim 1.  This lack of clarity has rendered claim 14 indefinite.
Claim 15 is rejected as being dependent on claim 14.
Claim 16 is rejected as being indefinite in the recitation of “the anti-oxidant” in line 2 in referring to the ”at least one anti-oxidant” recited in claim 1.  It is unclear whether claim 11 is referring to one or all of the at least one photo-protective agent in claim 1.  This lack of clarity has rendered claim 11 indefinite.
Claim 19 is rejected as being indefinite in the recitation of “the keratolytic agent” in line 2 in referring to the ”at least one keratolytic agent” recited in claim 1.  It is unclear whether claim 19 is referring to one or all of the at least one keratolytic agent in claim 1.  This lack of clarity has rendered claim 19 indefinite.


Claim 15 is rejected as being indefinite in the recitation of “an amount of about 0.50% to about 35.00% by weight, and preferably about 1.00% to about 25.00% by weight”.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 15 recites the broad recitation an amount of about 0.50% to about 35.00% by weight and the claim also recites “preferably about 1.00% to about 25.00% by weight” which is the narrower statement of the range/limitation.  It is unclear what amount claim 1 is directed to, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader amount of photo-protective agents.


Claim 16 is rejected as being indefinite in the recitation of “ascorbic acid and derivatives thereof such as sodium ascorbyl phosphate, magnesium ascorbyl phosphate, 3-O-ethyl ascorbic acid and ascorbyl glucoside”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 16 recites the broad recitation “ascorbic acid and derivatives thereof” and the claim also recites “such as sodium ascorbyl phosphate, magnesium ascorbyl phosphate, 3-O-ethyl ascorbic acid and ascorbyl glucoside” which is the narrower statement of the range/limitation.  It is unclear what anti-oxidants claim 16 is directed to, and the claim is indefinite on this basis.  

Claim 16 is also rejected as being indefinite for these same reasons in the recitation of “enzymatic antioxidants such as superoxide dismutase, catalase and peroxiredoxines” and 
“non-steroidal, such as ibuprofen and/or its salts, diclofenac and/or its salts, acetylsalicylic acid, acetaminophen and glycyrrhetinic acid” and 
“botanical extracts with anti-oxidative effect such as extracts of parts of a plants curcuma longa, Camellia sinensis, Glycyrrhiza glabra, and Morus alba” and 



Claim 22 is rejected as being indefinite in the recitation of “proteases selected from the group consisting of serine proteases . . . . products and byproducts” and “proteases are selected from the group consisting of papain, pepsin, elastase, tripsin and chymotrypsin.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 22 recites the broad recitation “proteases selected from the group consisting of serine proteases . . . . products and byproducts” and the claim also recites “proteases are selected from the group consisting of papain, pepsin, elastase, tripsin and chymotrypsin” which is the narrower statement of the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-4, 6-10, 13-16, 18-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meyer et al. WO 2015/044390 (4/2/2015)(9/23/2019 IDS) in view of Shibuya et al. US 2015/0342854 (12/3/3015).  
Meyer et al. (Meyer) discloses a cosmetic composition for the lightening of skin comprising 0.0001% to about 50% niacinamide and larixol and at least one of tyrosinase inhibitors, sun protection factors, antioxidants, anti-inflammatory agents and a desquamating agents. (See claims 1-2, [0036]-[0037]). 
The tyrosinate inhibitor is present in an amount of about 0.00001% to about 30%.  Tyrosinate inhibitors are taught to be effective skin lightening agents. (See [0036]).  The composition also comprises about 0.0001 to about 20% 4-alkyl substituted resorcinol. (See [0037]).  4-substituted resorcinol is called for in instant claim 1, and 0.0001% to about 20% overlaps with the from about 0.0001% to about 20.0% called for in instant claim 1.  0.0001% to about 20% also overlaps with the from about 0.01% to about 2.0% called for in instant claim 4 and the about 0.1% to about 0.2% called for in claim 6.  
The composition also comprises 0.0001% to about 10% hinokitiol. (See [0036]).  Hinokitiol is called for instant claim 1, and 0.0001% to about 10% overlaps with the about 0.0001% to about 50% called for in instant claim 1.  0.0001% to about 10% hinokitiol overlaps with the about 0.01% to about 5.0% called for in instant claim 7 and the about 0.1 to about 1.0% called for in instant claim 8.  0.0001% to about 50% niacinamide overlaps with the about 0.0001% to about 50.0% called for in instant claim 
This cosmetic composition reads on the claimed cosmetic composition for lightening of skin and reducing skin pigmentation in claim 1 comprising: 1) Niacinamide in an amount of about 0.0001% to about 50.0%, 2) 4-substituted resorcinol in an amount of about 0.0001% to about 20.0%, and 3} Hinokitiol (B- thujaplicin) in an amount of about 0.0001% to about 10%.  As mentioned above, there is overlap of the ranges of amounts of the same components, rendering them obvious.
Meyer also teaches the sunscreen of titanium dioxide is especially preferable. (See [0058]).  Titanium dioxide is called for in instant claim 13 and it is an inorganic photo-protective agent.  The titanium dioxide can be present in an amount of 0.1 to 30% which overlaps with the .10% to about 50.0% called for in instant claim 14 and the .50% to about 35.0% called for in instant claim 15. (See [0057]).  Titanium dioxide is taught to be a very effective and preferred sunscreen agent. 
 The composition may comprise ascorbic acid as called for in instant claim 16. (See [0037-0038]).  Ascorbic acid is taught to be an effective skin lightening agent. (See [0037-38].  The composition may comprise glycolic acid as called for in instant claim 20. (See [0071]).  Glycolic acid is a hydroxy acid as called for in instant claim 19. Meyer teaches that glycolic acid is an effective desquamating agent. (See [0072]).  
The composition may also comprise enzymes. (See [0077]).  The composition may also have an SPF of 15 which is at least 10 as called for in instant claim 18. (See [0178]).

While Meyer teaches enzymes, it does not expressly teach enzymes with proteolytic activity.  Meyer does not teach 4-n-butyl resorcinol or an extract of the trees of the family Cupressaceae.  These deficiencies are made up for with the teachings of Shibuya et al. and 
Shibuya et al. (Shibuya) teaches an external composition for skin that treats anti-aging, including blemishes and age spots. (See Abstract).  The composition can comprise ascorbic acid and 4-n-butyl resorcinol as a skin lightening agent. 4-n-butyl resorcinol is called for in instant claim 4.  Shibuya teaches 4-n-butyl resorcinol is an effective skin lightening agent.  
The composition can comprise extracts from parts of the trees of the family Cupressaceae as called for in instant claims 9 and 10. (See [0064]).  Shibuya teaches that these extracts have glycation-inhibitor action which is a skin turnover improving action and are desirable to have in a cosmetic composition because of this ability. (See [0061]).  The extracts from parts of the trees of the family Cupressaceae can be present in an amount of 0.01 to 1%. (See claim 9).  0.01 to 1% overlaps with the about 0.001 to about 5% in claim 9 and the about 0.01 to about 5% in claim 10. 
The composition may also comprise papain which is an enzyme that is effective for use in cosmetics and beneficial for the skin. (See [0117]).  Papain is a protease enzyme as called for instant claim 22 and 18.

It would have been prima facie obvious for one of ordinary skill in the art making the Meyer composition to add 4-n-butyl resorcinol to have another effective skin lightening agent, an extract from parts of the trees of the family Cupressaceae in order to have a glycation-inhibitor action a (skin turnover improving action) and papain to have which is an enzyme that is effective on and beneficial for the skin as taught by Shibuya. 



Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616